internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc tege eb hw - plr-118548-03 date legend taxpayers dear ---- this is in response to your letter dated date concerning the federal_income_tax and employment_tax treatment of medical and dental benefits provided by taxpayers to the domestic partners of employees taxpayers provide medical and dental benefit coverage for its employees and their eligible dependents under a welfare_benefit_plan the plan provides that an eligible dependent includes employee’s same-gender domestic partner under taxpayers’ welfare_benefit_plan taxpayers and employees share the cost of the medical and dental coverage for employees spouses and dependents other than domestic partners with respect to domestic partners who do not qualify as dependents under sec_152 of the internal_revenue_code taxpayers compute the taxable_portion of the benefits provided to a domestic partner and include that in the employee’s gross_income prior to a domestic partner’s enrollment in the medical or dental coverage the employee and domestic partner must complete and have notarized a domestic partner affidavit to certify the authenticity of the domestic partner relationship taxpayers require an annual recertification to confirm the status of the domestic partner relationship taxpayers also require that the employee and domestic partner certify that the domestic partner qualifies as a dependent if the requirements of sec_152 are met if the domestic partner qualifies as a dependent taxpayers will not include the value of the domestic partner medical and dental coverage paid_by taxpayers in the employees’ gross_income sec_61 and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-21 of the regulations provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services sec_1_61-21 of the regulations provides that in general a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished thus a fringe benefit may be taxable to a person even though that person did not actually receive the fringe benefit if a fringe benefit is furnished to someone other than the service provider such benefit is considered as furnished to the service provider and use by the other person is considered use by the service provider sec_1_61-21 of the regulations provides that an employee must include in gross_income the fair_market_value of the fringe benefit in general fair_market_value under the principles set forth in sec_1_61-21 of the regulations is determined on the basis of the amount that an individual would have to pay for the particular fringe benefit in an arm's-length_transaction in the case of group medical coverage the amount includible in the individual's gross_income is the fair_market_value of the group medical coverage sec_106 provides that gross_income of an employee does not include employer- provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 sec_105 provides that amounts received under an accident_or_health_plan for employees will be treated as amounts received through accident_or_health_insurance for purposes of sec_104 and sec_105 sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not included in the gross_income of the employee or b are paid_by the employer sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code employer-provided coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 is not excludable from the employee's gross_income under sec_106 in addition reimbursements received by the employee through an employer-provided accident_and_health_plan are not excludable from the employee's gross_income under sec_105 unless the reimbursements are for medical_expenses incurred by the employee his or her spouse or his or her dependents as defined in sec_152 however reimbursements that are not excludable under sec_105 may be excludable under sec_104 if they are attributable to employer contributions that were included in the employee's income revrul_58_66 1958_1_cb_60 provides that the marital status of individuals as determined under state law is recognized in the administration of tax laws however sec_3 of the defense of marriage act p l date provides that in determining the meaning of any act of congress or of any ruling regulation or interpretation of the various administrative bureaus or agencies of the united_states the word 'marriage' means only a legal union between one man and one woman as husband and wife and the word ‘spouse' refers only to a person of the opposite sex who is a husband or a wife sec_152 defines the term dependent for purposes of subtitle a of the code sec_152 through define dependent in terms of support and relationship those sections define a dependent as an individual who receives more than half of his or her support from the taxpayer and is related to the taxpayer as defined in sec_152 through sec_152 contains an alternative definition of dependent that section defines dependent as an individual who receives more than half of his or her support from the taxpayer for the year and who has the home of the taxpayer as his or her principal abode and is a member of the taxpayer's household during the entire taxable_year of the taxpayer sec_152 imposes an additional requirement it provides that an individual is not considered a member of the taxpayer's household if the relationship between the individual and the taxpayer is in violation of local law sec_3402 provides that except as otherwise provided every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury sec_3401 provides that with certain enumerated exceptions the term wages as used in sec_3402 means all remuneration other than fees paid to a public official for services performed by an employee for his or her employer including the cash_value of all remuneration including benefits paid in any medium other than cash revrul_56_632 1956_2_cb_101 holds that benefits excluded under code sec_106 are not subject_to income_tax_withholding however health benefits that are included in income are wages for withholding purposes sec_3101 and sec_3111 federal_insurance_contributions_act fica provide for a tax on employees and employers which is a percentage of wages as defined in sec_3121 paid with respect to employment sec_3301 federal_unemployment_tax_act futa imposes on every employer a tax equal to a percentage of wages as defined in sec_3306 paid_by the employer during the calendar_year with respect to employment sec_3121 and sec_3306 of the code provide with certain exceptions that for fica and futa purposes respectively the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash under sec_3121 and sec_3306 wages for fica and futa purposes does not include amounts paid to or on behalf of an employee or his dependents under a plan covering a class or classes of employees and their dependents on account of medical or hospitalization expenses health benefits provided to persons other than the employee or his dependents are not excluded from fica or futa wages under these provisions based on the information submitted representations made and authorities cited above we conclude as follows an employee’s same-gender domestic partner does not qualify as the spouse of the employee for purposes of the code an employee's domestic partner who is not related to the employee in one of the relationships specified in sec_152 through may qualify as a dependent of the employee if all of the requirements of sec_152 and sec_152 are met because the domestic partner certification and annual recertification contains representations that the support and relationship tests of sec_152 are met and that the relationship between the employee and domestic partner does not violate local law taxpayers may rely upon the domestic partner certification to establish that the domestic partner is a dependent of the employee for the purposes of determining whether the domestic partner medical and dental coverage is subject_to federal income and employment_taxes medical and dental coverage and reimbursements that are provided to a domestic partner who qualifies as a sec_152 dependent of the employee is excludable from the employee’s gross_income under sec_106 and sec_105 and are not included in wages for employment_tax purposes the excess of the fair_market_value of the medical and dental coverage provided by taxpayers to a domestic partner who does not qualify as a sec_152 dependent of the employee over the amount_paid by the employee for such coverage is includable in the employee’s gross_income and is subject_to income_tax_withholding and employment_taxes with respect to a domestic partner who does not qualify as a sec_152 dependent neither the employee nor the domestic partner will include in income any amount received as payment or reimbursement under sec_104 to the extent the coverage was paid for with after-tax employee contributions the medical and dental coverage provided to domestic partners will not otherwise adversely affect the exclusion_from_gross_income under sec_106 of amounts contributed by the taxpayers for medical and dental coverage for employees their spouses and dependents except as specifically ruled on above no opinion is expressed or implied as to the federal tax consequences of the transaction described under any other provision of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosures copy of letter copy for sec_6110 purposes sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
